Case 1:18-cv-07291-VSB-RWL Document 74-14 Filed 08/10/20 Page 1 of 3




                  EXHIBIT 13
     Case1:18-cv-07291-VSB-RWL
    Case   1:18-cv-07291-VSB-RWL Document
                                  Document74-14
                                           62 Filed
                                                Filed05/14/20
                                                      08/10/20 Page
                                                                Page1 2ofof2 3




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK
                                                                                            5/14/2020
  AVALON HOLDINGS CORP.,

                         Plaintiff,                            No. 18-cv-7291 (VSB)

                          v.                                   (ECF Case)

  GUY GENTILE and
  MINTBROKER INTERNATIONAL, LTD.,

                          Defendants.
Related to:

  NEW CONCEPT ENERGY, INC.

                         Plaintiff,                            No. 18-cv-8896 (VSB)

                          v.                                   (ECF Case)

  GUY GENTILE and
  MINTBROKER INTERNATIONAL, LTD.,

                          Defendants.

                           JOINT STIPULATION
        AS TO CERTAIN FACTS FOR PURPOSES OF SUMMARY JUDGMENT
               Plaintiffs Avalon Holdings Corporation (“Avalon”) and New Concept Energy, Inc.

(“New Concept”), together with Defendants Guy Gentile (“Gentile”) and Mintbroker

International, Inc. (“Mintbroker”), hereby stipulate and agree as to the following facts:

       1.      Account #I1043365 was a proprietary trading account held by MintBroker at

Interactive Brokers (“Interactive”) and it served as the “Master Account” for two proprietary sub-

accounts: (i)Account #UL1043811; and (ii) Account #US1043812 (the “Trading Accounts”).

       2.      The “Activity Statements” produced by Interactive for each of the Trading

Accounts accurately reflect the Avalon (AWX) and New Concept (GBR) trades executed in those

Trading Accounts by Gentile, as the sole owner of MintBroker. (See #UL1043811 “Activity



                                                                                                1
     Case1:18-cv-07291-VSB-RWL
    Case   1:18-cv-07291-VSB-RWL Document
                                  Document74-14
                                           62 Filed
                                                Filed05/14/20
                                                      08/10/20 Page
                                                                Page2 3ofof2 3



Statement” (filename: Annual Statements/MINT 2018 UL.pdf), AWX trades at pp.933 –1000;

GBR trades at pp.1150 –1202; see also #US1043812 “Activity Statement” (filename: Annual

Statements/MINT 2018 US.pdf), AWX trades at pp.203-206; GBR trades at pp. 431-433).

       3.      The trades reflected in the Activity Statements for the Trading Accounts include the

Avalon and New Concept trades reflected in the records produced by the Defendants at Bates

Numbers MINT-AWX000001-140 and MINT-GBR-000001-159.

       4.      Cash was credited or debited to the Trading Accounts, as applicable, in connection

with each AWX or GBR trade listed on the “Activity Statements,” in the amount of the “Proceeds”

indicated on the “Activity Statements” for each such trade.

               This Stipulation shall be treated as admissions of fact by Plaintiffs and Defendants

for the purpose of summary judgment.

Dated: New York, New York
       May 13, 2020

 ________________________________                 ___________________________________
 FORD O’BRIEN                                     Miriam Tauber
 Adam C. Ford                                     MIRIAM TAUBER LAW PLLC
 Robert S. Landy                                  885 Park Ave. 2A
 Danielle McLaughlin                              New York NY 10075
 575 5th Avenue 17th Floor                        (323) 790-4881
 New York, NY 10017                               MiriamTauberLaw@gmail.com
 (212) 858-0040
 aford@fordobrien.com                             David Lopez
 rlandy@fordobrien.com                            LAW OFFICES OF DAVID LOPEZ
 dmclaughlin@fordobrien.com                       PO Box 323, 171 Edge of Woods Rd.
                                                  Southampton, NY 11969
 Attorneys for Defendants Guy Gentile
                                                  (631) 287-5520
 and Mintbroker International, Ltd.
                                                  DavidLopezEsq@aol.com
                                                  Attorneys for Plaintiffs
                                                  Avalon Holdings Corp.
                                                  and New Concept Energy, Inc.
                                             SO ORDERED:

                                             5/14/2020
                                             _________________________________________
                                             Hon. Robert W. Lehrburger (U.S.M.J., S.D.N.Y.)

                                                                                                 2
